Exhibit 10.1

 

FOURTH AMENDMENT TO OFFICE LEASE

 

THIS FOURTH AMENDMENT TO OFFICE LEASE (hereinafter referred to as this “Fourth
Amendment”) is effective as of January 1, 2005 (the “Effective Date”), by and
between CALIFORNIA STATE TEACHERS RETIREMENT SYSTEM, a public entity created
pursuant to the laws of the State of California (hereinafter referred to as
“Landlord”), and EARTHLINK, INC., a Delaware corporation (hereinafter referred
to as “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Kingston Atlanta Partners, L.P., a Delaware limited partnership
(“Kingston”), and Mindspring Enterprises, Inc., a Delaware corporation (as the
predecessor-in-interest to Tenant) entered into that certain Office Lease, dated
November 16, 1999 (the “Original Lease”); as amended by that certain First
Amendment of Office Lease Agreement (the “First Amendment”), dated May 15, 2000;
as further amended by that certain Second Amendment of Office Lease Agreement
(the “Second Amendment”), dated December 21, 2000 (the “Second Amendment”), as
further amended by that certain Third Amendment of Office Lease Agreement
(“Third Amendment”), dated on or about September 25, 2001, and that certain
letter agreement dated December 11, 2002 (“Agreement”), for those certain
premises (the “Premises”) located at 1375 Peachtree Street, Atlanta, Georgia
(the “Building”) currently known as Pershing Point Plaza.  The Original Lease,
as amended by the First Amendment, the Second Amendment, the Third Amendment and
the Agreement, is hereinafter referred to collectively as the “Lease.”

 

WHEREAS, Landlord is the successor-in-interest to Kingston and has acquired all
of Kingston’s right, title and interest in, to and under the Lease; and

 

WHEREAS, Landlord and Tenant desire to further amend the Lease to extend the
term of Lease, and to provide for such other related matters as are hereinafter
set forth;

 

NOW, THEREFORE, for and in consideration of the Premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged and
confessed, Landlord and Tenant hereby covenant and agree as follows:

 


1.                                       DEFINED TERMS.  CAPITALIZED TERMS USED
HEREIN, UNLESS OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANINGS GIVEN SUCH
TERMS IN THE LEASE.


 


2.                                       THE PREMISES.  LANDLORD AND TENANT
HEREBY AGREE THAT LANDLORD CURRENTLY LEASES TO TENANT AND TENANT CURRENTLY
LEASES FROM LANDLORD THAT CERTAIN SPACE IN THE BUILDING CONTAINING 327,810
RENTABLE SQUARE FEET, AS MORE PARTICULARLY DESCRIBED ON EXHIBIT A TO THE THIRD
AMENDMENT (THE “PREMISES”).


 

--------------------------------------------------------------------------------



 


3.                                       EXTENSION OF LEASE TERM.  LANDLORD AND
TENANT ACKNOWLEDGES THAT THE CURRENT EXPIRATION DATE UNDER THE LEASE IS
OCTOBER 1, 2007.  AS OF THE EFFECTIVE DATE, LANDLORD AND TENANT HEREBY EXTEND
THE LEASE TERM FOR AN ADDITIONAL ONE HUNDRED SEVENTEEN (117) MONTH PERIOD (THE
“EXTENSION TERM”), COMMENCING ON THE EFFECTIVE DATE, AND TERMINATING ON
SEPTEMBER 30, 2014 (“NEW EXPIRATION DATE”).   TENANT SHALL CONTINUE TO LEASE THE
PREMISES DURING THE EXTENSION TERM ON THE SAME TERMS AND CONDITIONS AS THE
ORIGINAL LEASE TERM, EXCEPT AS OTHERWISE SET FORTH HEREIN TO THE CONTRARY.


 


4.                                       BASE RENTAL.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE LEASE, DURING THE EXTENSION TERM, TENANT SHALL PAY
MONTHLY BASE RENTAL FOR THE PREMISES IN ACCORDANCE WITH THE BASE RENTAL
SCHEDULE ATTACHED HERETO AND MADE PART HEREOF AS EXHIBIT A.  ACCORDINGLY, THE
BASE RENTAL SCHEDULES SET FORTH IN THE LEASE ARE OF NO FURTHER FORCE AND EFFECT.


 


5.                                       ADDITIONAL RENTAL - OPERATING EXPENSES
AND PROPERTY TAXES.  TENANT SHALL CONTINUE TO PAY ALL ADDITIONAL RENTAL UNDER
THE LEASE DURING THE EXTENSION TERM.  LANDLORD AND TENANT HEREBY ACKNOWLEDGE AND
CONFIRM THAT TENANT’S PERCENTAGE SHARE OF OPERATING EXPENSES AND PROPERTY TAXES
SHALL BE 83.83% AND TENANT’S PERCENTAGE SHARE OF ACTUAL BUILDING UTILITY
EXPENSES SHALL BE 87.04% DURING THE EXTENSION TERM, SO LONG AS THE PREMISES
CONTINUES TO CONSIST OF 327,810 RENTABLE SQUARE FEET.  LANDLORD AND TENANT
FURTHER ACKNOWLEDGE AND CONFIRM THAT FOR PURPOSES HEREOF, THE BUILDING CONSISTS
OF 410,357 RENTABLE SQUARE FEET (BUT SHALL BE DEEMED TO CONTAIN 411,634 RENTABLE
SQUARE FEET FOR PURPOSES OF TENANT’S PERCENTAGE SHARE).


 


6.                                       TENANT IMPROVEMENT ALLOWANCE.  IN
CONSIDERATION OF TENANT ENTERING INTO THIS FOURTH AMENDMENT, LANDLORD AGREES TO
PROVIDE TO TENANT A TENANT IMPROVEMENT ALLOWANCE EQUAL TO SEVEN MILLION THREE
HUNDRED SEVENTY-FIVE THOUSAND SEVEN HUNDRED TWENTY FIVE AND 00/100 DOLLARS
($7,375,725.00), WHICH AMOUNT IS BASED ON TWENTY-TWO AND 50/100 DOLLARS ($22.50)
PER RENTABLE SQUARE FOOT OF THE PREMISES (THE “RENEWAL ALLOWANCE”).  THE RENEWAL
ALLOWANCE MAY BE USED IN TENANT’S SOLE DISCRETION, INCLUDING TO OFFSET AND ABATE
TENANT’S OBLIGATION TO PAY BASE RENTAL DURING THE EXTENSION TERM. 
NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT AT LEAST TWO MILLION FOUR
HUNDRED FIFTY EIGHT THOUSAND FIVE HUNDRED SEVENTY FIVE AND 00/100 DOLLARS
($2,458,575.00), BASED ON SEVEN AND 50/100 DOLLARS ($7.50) PER RENTABLE SQUARE
FOOT OF THE PREMISES, SHALL BE USED, ON OR BEFORE THE NEW EXPIRATION DATE, FOR
COSTS RELATING TO THE CONSTRUCTION OF IMPROVEMENTS TO THE PREMISES AND THE
RELOCATION, REPAIR OR REPLACEMENT OF ANY AND ALL FURNITURE, FIXTURES AND
EQUIPMENT LOCATED IN THE PREMISES (COLLECTIVELY, THE “IMPROVEMENTS”). AT
TENANT’S ELECTION ON OR BEFORE JANUARY 15, 2005, AND FURTHER PROVIDED THAT
TENANT IS NOT IN DEFAULT UNDER THE LEASE, LANDLORD SHALL CREDIT THE RENEWAL
ALLOWANCE AGAINST TENANT’S FUTURE OBLIGATIONS TO PAY MONTHLY BASE RENTAL,
ADDITIONAL RENTAL, OR ANY OTHER CHARGES DUE AND OWING BY TENANT UNDER THE LEASE,
PROVIDED, HOWEVER, IF TENANT FAILS TO PROVIDE LANDLORD NOTICE OF SUCH ELECTION
ON OR BEFORE JANUARY 15, 2005, LANDLORD SHALL PAY THE RENEWAL ALLOWANCE TO
TENANT VIA CHECK OR WIRE TRANSFER ON OR BEFORE JANUARY 28, 2005.  AT ANY TIME
AFTER SUCH PAYMENT OF THE RENEWAL ALLOWANCE, BUT NO LATER THAN THE NEW
EXPIRATION DATE, TENANT SHALL FURNISH TO LANDLORD EVIDENCE REASONABLY
SATISFACTORY TO LANDLORD, INCLUDING SUCH INVOICES, CERTIFICATIONS, LIEN
RELEASES, AND OTHER DOCUMENTATION AS LANDLORD MAY REASONABLY REQUEST, TO BE
ASSURED, TO LANDLORD’S REASONABLE SATISFACTION, THAT THE IMPROVEMENTS HAVE BEEN
COMPLETED IN COMPLIANCE WITH THE TERMS OF THIS SECTION AND THE TERMS OF THE
LEASE. IN ADDITION TO THE FOREGOING, LANDLORD ACKNOWLEDGES THAT TENANT IS STILL
ENTITLED TO USE OF THAT CERTAIN TENANT IMPROVEMENT ALLOWANCE EQUAL TO EIGHTEEN
AND NO/100 DOLLARS ($18.00) PER RENTABLE SQUARE FOOT


 


2

--------------------------------------------------------------------------------



 


FOR THAT PORTION OF THE PREMISES KNOWN AS FLOOR 5 NORTH COMPRISING 26,830
RENTABLE SQUARE FEET (“FIVE NORTH”).  THE FIVE NORTH ALLOWANCE SHALL BE USED BY
TENANT IN ACCORDANCE WITH THE TERMS OF THE LEASE PRIOR TO THE EXPIRATION DATE,
AND SOLELY FOR COSTS RELATED TO THE CONSTRUCTION OF IMPROVEMENTS TO FIVE NORTH
AND THE INSTALLATION OF FURNITURE, FIXTURES AND EQUIPMENT TO BE LOCATED IN FIVE
NORTH.  TENANT SHALL HAVE NO FURTHER RIGHT TO THE FIVE NORTH ALLOWANCE AFTER
SEPTEMBER 30, 2007.  THE RIGHTS CONTAINED IN THIS SECTION SHALL BE PERSONAL TO
THE ORIGINAL TENANT SIGNING THIS FOURTH AMENDMENT AND SHALL NOT BE TRANSFERABLE.


 


7.                                       RIGHT OF FIRST REFUSAL.


 


(A)                                  PROVIDED THAT THE LEASE IS IN FULL FORCE
AND EFFECT AND THERE EXIST NO DEFAULTS BY TENANT UNDER THE LEASE , TENANT SHALL
HAVE A RIGHT OF FIRST REFUSAL (THE “RIGHT OF FIRST REFUSAL”) TO LEASE ALL OF THE
OFFICE SPACE ON THE THIRD (3RD) FLOOR AND FOURTH (4TH) FLOOR OF THE NORTH TOWER
(HEREINAFTER THE “FIRST REFUSAL SPACE”), AS DEMARCATED ON EXHIBIT B HERETO, IN
ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED HEREIN.  IN THE EVENT
LANDLORD OBTAINS A BONA FIDE WRITTEN OFFER FROM A PROSPECTIVE TENANT TO LEASE
ALL OR ANY PORTION OF THE FIRST REFUSAL SPACE ON OR BEFORE DECEMBER 31, 2006,
AND LANDLORD DESIRES TO ACCEPT SUCH OFFER, THEN LANDLORD SHALL SUBMIT TO TENANT
IN WRITING ALL OF THE MATERIAL TERMS AND CONDITIONS OF SUCH PROPOSED OFFER TO
LEASE (HEREINAFTER REFERRED TO AS THE “OFFER”) AND TENANT SHALL HAVE THE RIGHT
AND OPTION TO LEASE THAT PORTION OF THE FIRST REFUSAL SPACE COVERED BY THE OFFER
UPON THE SAME MONETARY TERMS AND CONDITIONS AS CONTAINED IN THE LEASE AS
MODIFIED BY THIS FOURTH AMENDMENT, INCLUDING A TENANT IMPROVEMENT ALLOWANCE IN
THE AMOUNT OF TWENTY-TWO AND 50/100 DOLLARS ($22.50) PER SQUARE FOOT FOR SUCH
PORTION OF THE FIRST REFUSAL SPACE, SUCH ALLOWANCE TO BE REDUCED ON A PRORATED
BASIS BASED ON THE REMAINING NUMBER OF MONTHS IN THE EXTENSION TERM.  IN THE
EVENT LANDLORD WISHES TO ACCEPT AN OFFER RECEIVED AFTER DECEMBER 31, 2006,
TENANT SHALL HAVE THE RIGHT AND OPTION TO LEASE THAT PORTION OF THE FIRST
REFUSAL SPACE COVERED BY THE OFFER UPON THE SAME MONETARY TERMS AND CONDITIONS
CONTAINED IN THAT OFFER, INCLUDING ANY OFFER OF FREE RENT AND TENANT IMPROVEMENT
ALLOWANCES, AS EMBODIED IN THE COPY OF SUCH OFFER, BUT OTHERWISE UPON THE SAME
TERMS AND CONDITIONS AS THE LEASE, AS HEREBY AMENDED.  IF TENANT SHALL ELECT TO
EXERCISE ITS RIGHT TO LEASE THAT PORTION OF THE FIRST REFUSAL SPACE COVERED BY
THE OFFER, WRITTEN NOTICE OF SUCH ELECTION SHALL BE GIVEN TO LANDLORD WITHIN TEN
(10) DAYS FROM THE TIME THAT TENANT FIRST RECEIVED A COPY OF THE OFFER FROM
LANDLORD (HEREINAFTER REFERRED TO AS THE “OFFER PERIOD”).  IF TENANT FAILS TO
TIMELY GIVE AN UNQUALIFIED ACCEPTANCE OF THE OFFER WITHIN THE OFFER PERIOD,
LANDLORD MAY PROCEED WITH THE LEASE OF THE FIRST REFUSAL SPACE. TENANT SHALL
COMMENCE PAYMENT OF RENT FOR THE FIRST REFUSAL SPACE AND THE TERM OF THE FIRST
REFUSAL SPACE SHALL COMMENCE UPON THE DATE SET FORTH IN THE OFFER.  THE LEASE
TERM FOR THE FIRST REFUSAL SPACE SHALL BE COTERMINOUS WITH TENANT’S LEASE OF THE
INITIAL PREMISES, PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE LEASE TERM FOR
THE FIRST REFUSAL SPACE BE LESS THAN EIGHTY PERCENT (80%) OF THE TERM FOR THE
FIRST REFUSAL SPACE AS STATED IN THE OFFER, AND PROVIDED FURTHER THAT ANY TENANT
IMPROVEMENT ALLOWANCE, FREE RENT AND/OR ANY OTHER ECONOMIC INCENTIVE EMBODIED IN
THE OFFER SHALL BE REDUCED ON A PRORATED BASIS BASED ON THE NUMBER OF MONTHS IN
SUCH SHORTENED LEASE TERM FOR THE FIRST REFUSAL SPACE.


 


(B)                                 UPON THE EXERCISE OF ITS RIGHT TO LEASE THE
FIRST REFUSAL SPACE COVERED BY THE OFFER, LANDLORD AND TENANT SHALL ENTER INTO A
WRITTEN AGREEMENT MODIFYING AND SUPPLEMENTING THE LEASE AND SPECIFYING THAT THE
FIRST REFUSAL SPACE IS A PART OF THE PREMISES UNDER THE LEASE AND CONTAINING
OTHER APPROPRIATE TERMS AND PROVISIONS RELATING TO THE ADDITION OF SUCH AREA TO
THE LEASE, INCLUDING, WITHOUT LIMITATION, INCREASING, ADJUSTING OR AUGMENTING

 

3

--------------------------------------------------------------------------------


 


MONTHLY BASE RENTAL AS A RESULT OF THE ADDITION OF SUCH SPACE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT MUST ELECT TO EXERCISE ITS
RIGHT OF FIRST REFUSAL, IF AT ALL, WITH RESPECT TO ALL OF THE SPACE OFFERED BY
LANDLORD TO TENANT AT ANY PARTICULAR TIME, AND TENANT MAY NOT ELECT TO LEASE
ONLY A PORTION THEREOF.


 


(C)                                  IF A RIGHT TO LEASE PURSUANT TO THIS
SECTION SHALL NOT BE EXERCISED WITHIN THE OFFER PERIOD OR SHALL BE WAIVED (NO
NOTICE IS DEEMED TO BE A WAIVER OF SUCH RIGHT), THEN LANDLORD SHALL HAVE THE
RIGHT TO OFFER SUCH SPACE TO THE PROSPECTIVE TENANT, AND IF SUCH TRANSACTION IS
CONSUMMATED, TENANT’S RIGHTS UNDER THIS SECTION SHALL AUTOMATICALLY TERMINATE
AND BE OF NO FURTHER FORCE OR EFFECT AS TO SUCH PORTION OF THE FIRST REFUSAL
SPACE.  IF A RIGHT TO LEASE PURSUANT TO THIS SECTION SHALL NOT BE EXERCISED
WITHIN THE OFFER PERIOD OR SHALL BE WAIVED (NO NOTICE IS DEEMED TO BE A WAIVER
OF SUCH RIGHT), AND LANDLORD FAILS TO LEASE THE SPACE COVERED BY THE OFFER
WITHIN NINE (9) MONTHS AFTER LANDLORD’S SUBMISSION OF A COPY OF THE OFFER TO
TENANT, THEN THIS SECTION SHALL BE APPLICABLE TO ANY SUBSEQUENT OFFER TO LEASE
SUCH PORTION OF THE FIRST REFUSAL SPACE.


 


(D)                                 TENANT SHALL TAKE THE FIRST REFUSAL SPACE IN
ITS “AS-IS” CONDITION, AND TENANT SHALL BE ENTITLED TO CONSTRUCT IMPROVEMENTS IN
THE FIRST REFUSAL SPACE IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 OF THE
LEASE. IN THE EVENT THE FIRST REFUSAL SPACE IS DETERMINED TO CONTAIN ANY
HAZARDOUS MATERIALS IN A MANNER OR QUANTITY PROHIBITED BY FEDERAL OR STATE OF
GEORGIA LAWS OR REGULATIONS INCLUDING ANY HAZARDOUS MATERIALS WHICH WERE NOT IN
VIOLATION OF SUCH LAWS OR REGULATIONS AT THE TIME THEY WERE PLACED IN THE FIRST
REFUSAL SPACE, AND THE FEDERAL GOVERNMENT OR THE STATE OF GEORGIA REQUIRES THE
REMOVAL OR ENCAPSULATION OF SUCH HAZARDOUS MATERIALS, LANDLORD AGREES THAT IT
SHALL, AT ITS SOLE COST AND EXPENSE, CAUSE SUCH REMEDIAL MEASURES TO BE TAKEN AS
ARE NECESSARY EITHER TO REMOVE OR (IF PERMITTED BY APPLICABLE LAW) ENCAPSULATE
SUCH HAZARDOUS MATERIALS.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 7, THE RIGHT OF FIRST REFUSAL HEREIN GRANTED SHALL BE VOID IF LESS
THAN THIRTY-SIX (36) MONTHS REMAIN IN THE EXTENSION TERM.


 


(F)                                    THE RIGHTS CONTAINED IN THIS SECTION MAY
ONLY BE EXERCISED BY THE ORIGINAL TENANT OR ANY AFFILIATE THEREOF (AND NOT ANY
OTHER ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST
IN THE LEASE) IF TENANT OR ANY AFFILIATE OCCUPIES AT LEAST FIFTY PERCENT (50%)
OF THE PREMISES AS OF THE DATE OF THE FIRST REFUSAL NOTICE.  TENANT SHALL NOT
HAVE THE RIGHT TO LEASE FIRST REFUSAL SPACE AS PROVIDED IN THIS SECTION IF, AS
OF THE DATE OF THE FIRST REFUSAL NOTICE, OR, AT LANDLORD’S OPTION, AS OF THE
SCHEDULED DATE OF DELIVERY OF SUCH FIRST REFUSAL SPACE TO TENANT, TENANT IS IN
DEFAULT UNDER THE LEASE.

 


8.                                       RIGHT OF FIRST OFFER.


 


(A)                                  LANDLORD HEREBY GRANTS TO TENANT, ON THE
TERMS AND CONDITIONS HEREOF, A RIGHT OF FIRST OFFER ON ALL OF THE SPACE IN THE
BUILDING THAT IS NOT, FROM TIME TO TIME, INCLUDED IN THE PREMISES (THE
“REMAINING SPACE”).  THIS PROVISION SHALL APPLY TO EVERY AVAILABILITY OF THE
REMAINING SPACE OCCURRING DURING THE EXTENSION TERM (AS SUCH MAY BE EXTENDED). 
NOTWITHSTANDING THE FOREGOING, SUCH FIRST OFFER RIGHT OF TENANT SHALL COMMENCE
ONLY FOLLOWING THE EXPIRATION OR EARLIER TERMINATION OF ANY EXISTING LEASE
PERTAINING TO THE REMAINING SPACE,

 

4

--------------------------------------------------------------------------------


 


INCLUDING ANY RENEWAL OF SUCH EXISTING LEASE REGARDLESS OF WHETHER ANY SUCH
RENEWAL IS CONSUMMATED PURSUANT TO A LEASE AMENDMENT OR A NEW LEASE.  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT MUST ELECT TO
EXERCISE ITS RIGHT OF FIRST OFFER, IF AT ALL, WITH RESPECT TO AT LEAST ONE FULL
FLOOR OF THE SPACE OFFERED BY LANDLORD TO TENANT AT ANY PARTICULAR TIME (A FULL
FLOOR DEEMED TO MEAN ONE FLOOR OF EITHER THE NORTH TOWER OR SOUTH TOWER OF THE
BUILDING AND NOT ONE FULL FLOOR OF BOTH TOWERS).


 


(B)                                 SHOULD ANY OF THE REMAINING SPACE BECOME
AVAILABLE FOR LEASE DURING THE EXTENSION TERM (AS SUCH MAY BE EXTENDED) (SUCH
AVAILABLE SPACE, THE “AVAILABLE SPACE”), THEN LANDLORD, BEFORE ENDEAVORING TO
LEASE ANY SUCH AVAILABLE SPACE TO ANY OTHER PARTY, SHALL DELIVER WRITTEN NOTICE
(THE “AVAILABILITY NOTICE”) TO TENANT NOTIFYING TENANT OF THE AVAILABILITY OF
THE AVAILABLE SPACE, THE ANTICIPATED DATE OF SUCH AVAILABILITY (THE “ANTICIPATED
DELIVERY DATE”) AND, IF SUCH AVAILABLE SPACE BECOMES AVAILABLE AFTER
DECEMBER 31, 2006, LANDLORD’S GOOD FAITH DETERMINATION OF THE MARKET BASE RENTAL
RATE (AS DEFINED BELOW).  LANDLORD SHALL DELIVER SUCH AVAILABILITY NOTICE
PROMPTLY UPON SUCH AVAILABLE SPACE BECOMING AVAILABLE FOR LEASE.  LANDLORD SHALL
NOT LEASE THE AVAILABLE SPACE TO ANY OTHER PERSON OR ENTITY UNTIL THE PROCESS
SET FORTH IN THIS PROVISION HAS BEEN FULLY COMPLIED WITH.


 


TENANT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, FOR A PERIOD OF FIFTEEN
(15) BUSINESS DAYS FOLLOWING RECEIPT OF THE AVAILABILITY NOTICE FROM LANDLORD,
TO ELECT TO INCLUDE SUCH THEN OFFERED AVAILABLE SPACE WITHIN THE PREMISES (IF SO
ELECTED, THE “ADDITIONAL SPACE”). FOR THE LEASE OF ANY ADDITIONAL SPACE THAT
BECOMES AVAILABLE ON OR BEFORE DECEMBER 31, 2006, TENANT’S LEASE OF THE
ADDITIONAL SPACE SHALL BE AT THE SAME PER SQUARE FOOT RATE FOR BASE RENTAL AS IS
THEN APPLICABLE TO THE PREMISES UNDER THIS LEASE AND UPON THE SAME OTHER TERMS
AND CONDITIONS AS IN THIS LEASE AND FOR THE LEASE OF ANY ADDITIONAL SPACE THAT
BECOMES AVAILABLE AFTER DECEMBER 31, 2006, TENANT’S LEASE OF THE AVAILABLE SPACE
SHALL BE AT THE MARKET BASE RENTAL RATE, EXCEPT THAT, IN EITHER CASE: (I)
TENANT’S PERCENTAGE SHARE SHALL BE RE-CALCULATED BY ADDING THE SQUARE FOOTAGE OF
ANY ADDITIONAL SPACE TAKEN BY TENANT PURSUANT HERETO TO THE NUMERATOR USED TO
CALCULATE TENANT’S PERCENTAGE SHARE; AND (II) THE ADDITIONAL SPACE SHALL BE
DELIVERED TO TENANT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7(D) OF THIS
FOURTH AMENDMENT.  IF TENANT DESIRES TO LEASE ANY (OR ALL) OF THE AVAILABLE
SPACE, THEN TENANT SHALL DELIVER TO LANDLORD WRITTEN NOTICE OF ITS DESIRE TO
EXERCISE ITS FIRST OFFER RIGHT (IDENTIFYING THE AVAILABLE SPACE THAT IT WISHES
TO TAKE) WITHIN SAID FIFTEEN (15) BUSINESS DAY PERIOD (THE “TENANT’S
ACCEPTANCE”).  IN THE EVENT TENANT DISAGREES WITH LANDLORD’S DETERMINATION OF
THE MARKET BASE RENTAL RATE, LANDLORD AND TENANT SHALL, FOR A PERIOD OF TEN (10)
DAYS AFTER TENANT’S ACCEPTANCE, NEGOTIATE IN GOOD FAITH TO REACH AGREEMENT AS TO
SUCH MARKET BASE RENTAL RATE.  IN THE EVENT THAT, NOTWITHSTANDING THE
COOPERATIVE EFFORTS OF SUCH PARTIES, LANDLORD AND TENANT ARE UNABLE TO AGREE
UPON THE MARKET BASE RENTAL RATE WITHIN SUCH TEN (10) DAY PERIOD, THEN LANDLORD
AND TENANT SHALL MUTUALLY SELECT AN ARBITRATOR (THE “ARBITRATOR”), WHO SHALL BE
A REAL ESTATE BROKER WHO (I) IS LICENSED IN THE STATE OF GEORGIA, AND HAS A SIOR
OR CCIM DESIGNATION, (II) HAS BEEN ACTIVELY AND CONTINUOUSLY ENGAGED IN THE
LEASING OF OFFICE SPACE IN THE SUBMARKET IN WHICH THE PREMISES ARE LOCATED
DURING THE PRECEDING TEN-YEAR PERIOD, AND (III) HAS REPRESENTED NEITHER LANDLORD
NOR TENANT DURING THE PRECEDING FIVE-YEAR PERIOD.  IF THE PARTIES CANNOT AGREE
ON THE ARBITRATOR WITHIN FIVE (5) CALENDAR DAYS FOLLOWING THE DATE OF LANDLORD’S
ORIGINAL NOTICE TO TENANT STATING THE MARKET BASE RENTAL RATE, THEN EACH PARTY
SHALL SELECT A BROKER WHO MEETS THE CRITERIA SET FORTH ABOVE BY WRITTEN NOTICE
TO THE OTHER GIVEN WITHIN THIRTY-FIVE (35) DAYS FOLLOWING THE DATE OF THE
AVAILABILITY NOTICE, AND WITHIN FIVE (5) DAYS AFTER RECEIPT OF SUCH SELECTION
FROM BOTH PARTIES, SUCH BROKERS SHALL APPOINT A THIRD BROKER; SUCH

 

5

--------------------------------------------------------------------------------


 


THIRD BROKER SHALL BE THE ARBITRATOR.  IF THE TWO BROKERS CANNOT AGREE ON THE
APPOINTMENT OF THE ARBITRATOR WITHIN SAID FIVE (5) DAY PERIOD, THEN EITHER PARTY
SHALL HAVE THE RIGHT TO APPLY TO THE PRESIDING JUDGE OF THE APPLICABLE COURT FOR
THE STATE OF GEORGIA FOR THE SELECTION OF THE ARBITRATOR.  IF EITHER LANDLORD OR
TENANT DOES NOT APPOINT A BROKER WITHIN THE THIRTY-FIVE (35) DAY PERIOD SET
FORTH ABOVE, THEN THE SINGLE BROKER SELECTED SHALL BE THE ARBITRATOR.


 


WITHIN FIVE (5) DAYS AFTER THE SELECTION OF THE ARBITRATOR, EACH PARTY SHALL
SUBMIT TO THE ARBITRATOR ITS DETERMINATION OF THE MARKET BASE RENTAL RATE, WHICH
SHALL INCLUDE A REASONABLE AMOUNT OF ANALYSIS TO SUPPORT SUCH PARTY’S
DETERMINATION OF THE MARKET BASE RENTAL RATE.  THE ARBITRATOR SHALL BE ADVISED
THAT THE DETERMINATION OF THE MARKET BASE RENTAL RATE AT ISSUE SHALL BE GOVERNED
BY THE DEFINITIONS OF SAME SET FORTH BELOW.  WITHIN TEN (10) DAYS AFTER ITS
RECEIPT OF EACH PARTY’S DETERMINATION OF THE MARKET BASE RENTAL RATE, THE
ARBITRATOR WILL SELECT THE SUBMISSION NEAREST TO ITS DETERMINATION OF THE MARKET
BASE RENTAL RATE, AND SUCH DETERMINATION SHALL BE BINDING ON THE PARTIES.  THE
PARTIES AGREE TO EVENLY SPLIT THE COSTS OF THE ARBITRATOR.


 


WHENEVER USED IN THIS LEASE, THE TERM “MARKET BASE RENTAL RATE” SHALL MEAN THE
RENTAL RATE PER SQUARE FOOT THAT A WILLING LANDLORD WOULD OFFER TO A WILLING
TENANT, AND THAT SUCH TENANT WOULD ACCEPT, IN AN ARMS LENGTH TRANSACTION FOR A
LEASE IN A SIMILAR OFFICE BUILDING LOCATED IN THE MIDTOWN SUBMARKET OF ATLANTA,
GEORGIA FOR SPACE COMPARABLE TO THE SPACE FOR WHICH THE MARKET BASE RENTAL RATE
IS BEING DETERMINED (TAKING INTO CONSIDERATION USE, LOCATION AND/OR FLOOR LEVEL
WITHIN THE APPLICABLE BUILDING, THE DEFINITION OF RENTABLE FLOOR AREA, LEASEHOLD
IMPROVEMENTS PROVIDED BY THE LANDLORD, REMODELING CREDITS OR ALLOWANCES GRANTED,
QUALITY, AGE AND LOCATION OF THE APPLICABLE BUILDING, RENTAL CONCESSIONS [SUCH
AS ABATEMENTS OR LEASE ASSUMPTIONS], EXPENSE PASS-THROUGH PROVISIONS, THE
PROVISION OF FREE OR PAID UNASSIGNED PARKING, THE TIME THE PARTICULAR RATE UNDER
CONSIDERATION BECAME EFFECTIVE, RELATIVE OPERATING EXPENSES, RELATIVE SERVICES
PROVIDED, ETC.).


 


(C)                                  IF TENANT ELECTS NOT TO EXERCISE ITS FIRST
OFFER RIGHT OR IF TENANT DOES NOT DELIVER THE TENANT’S ACCEPTANCE TO LANDLORD
WITHIN THE FIFTEEN (15) BUSINESS DAY PERIOD AFTER THE AVAILABILITY NOTICE, THEN
TENANT SHALL BE DEEMED TO HAVE WAIVED ITS RIGHTS UNDER THIS PROVISION AS TO THAT
AVAILABILITY OF THE AVAILABLE SPACE, AND LANDLORD MAY OFFER TO LEASE SUCH SPACE
TO A THIRD PARTY UPON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS CONTAINED
IN THE AVAILABILITY NOTICE, PROVIDED, HOWEVER, IF THE NET EFFECTIVE RENT OF SUCH
PROPOSED LEASE TO A THIRD PARTY IS LESS THAN 85% OF THE NET EFFECTIVE RENT OF
THE OFFER TO TENANT AS STATED IN THE AVAILABILITY NOTICE, LANDLORD, BY WRITTEN
NOTICE TO TENANT, SHALL OFFER TO LEASE SUCH PORTION OF THE AVAILABLE SPACE TO
TENANT ON THE SAME TERMS AND CONDITIONS AS SUCH THIRD PARTY OFFER AND TENANT
SHALL HAVE FIVE (5) DAYS TO ACCEPT SUCH OFFER BY WRITTEN NOTICE PROVIDED TO
LANDLORD.  IF TENANT FAILS TO PROVIDE SUCH NOTICE TO LANDLORD WITHIN FIVE (5)
DAYS OF TENANT’S RECEIPT OF SUCH THIRD PARTY OFFER NOTICE FROM LANDLORD,
LANDLORD MAY LEASE THE AVAILABLE SPACE UPON SUCH TERMS AND CONDITIONS CONTAINED
IN THE THIRD PARTY OFFER.  TENANT’S RIGHTS UNDER THIS PROVISION WITH REGARD TO
SUCH AVAILABLE SPACE SHALL BE REINSTATED AS TO SUCH SPACE, AND SHALL APPLY TO
ANY SUBSEQUENT AVAILABILITY OF SUCH SPACE, ONCE SUCH SPACE HAS BEEN RE-LEASED BY
LANDLORD TO A THIRD PARTY (WHETHER FOR A TERM OR ON A MONTH TO MONTH BASIS) OR
IF THE SUCH SPACE HAS NOT BEEN RE-LEASED BY LANDLORD WITHIN A PERIOD OF THREE
HUNDRED SIXTY FIVE (365 DAYS) AFTER THE EXPIRATION OF SUCH FIFTEEN (15) DAY
PERIOD.  THIS REINSTATEMENT OF RIGHTS APPLIES TO THE AVAILABLE SPACE IN WHOLE,
OR IN PARTS, PROVIDED IN NO EVENT MAY TENANT EXERCISE THE RIGHT HEREIN FOR LESS
THAN ONE FULL FLOOR OF EITHER THE NORTH TOWER OR SOUTH TOWER OF THE BUILDING.

 

6

--------------------------------------------------------------------------------


 


(D)                                 IF TENANT DELIVERS TENANT’S ACCEPTANCE TO
LANDLORD WITHIN THE APPLICABLE TIME PERIOD, THEN, WITHIN THIRTY (30) DAYS OF
TENANT’S ACCEPTANCE, LANDLORD SHALL PREPARE, AND TENANT AND LANDLORD SHALL
EXECUTE AND DELIVER TO ONE ANOTHER, AN AMENDMENT TO THIS LEASE REASONABLY
SATISFACTORY TO BOTH PARTIES, INCREASING THE SIZE OF THE PREMISES BY THE
ADDITIONAL SPACE AND REFLECTING ANY OTHER APPLICABLE TERMS, TO BE EFFECTIVE UPON
EXECUTION BY BOTH PARTIES, PROVIDED THAT THE EFFECTIVENESS OF ANY EXERCISE OF
RIGHTS HEREUNDER SHALL NOT BE IMPAIRED BY THE FAILURE OF THE PARTIES TO EXECUTE
SUCH AN AMENDMENT.


 


(E)                                  NOTWITHSTANDING ANY OTHER TERM HEREIN TO
THE CONTRARY, TENANT SHALL NOT PAY ANY MONTHLY BASE RENTAL FOR THE ADDITIONAL
SPACE UNTIL LANDLORD HAS DELIVERED EXCLUSIVE POSSESSION OF SUCH ADDITIONAL SPACE
TO TENANT.  IF EXCLUSIVE POSSESSION OF SUCH ADDITIONAL SPACE IS NOT DELIVERED
WITHIN SIXTY (60) DAYS OF THE ANTICIPATED DELIVERY DATE, TENANT MAY RESCIND ITS
EXERCISE OF EXPANSION RIGHTS (OR AGREEMENT TO THE EXPANSION, AS THE CASE MAY BE)
AT ANY TIME THEREAFTER PRIOR TO TAKING POSSESSION OF SUCH ADDITIONAL SPACE.


 


(F)                                    THE LEASE TERM FOR THE AVAILABLE SPACE
SHALL BE COTERMINOUS WITH TENANT’S LEASE OF THE INITIAL PREMISES, PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL THE LEASE TERM FOR THE AVAILABLE SPACE BE LESS
THAN EIGHTY PERCENT (80%) OF THE TERM FOR THE AVAILABLE SPACE AS STATED IN THE
OFFER, AND PROVIDED FURTHER THAT ANY TENANT IMPROVEMENT ALLOWANCE, FREE RENT
AND/OR ANY OTHER ECONOMIC INCENTIVE EMBODIED IN THE OFFER SHALL BE REDUCED ON A
PRORATED BASIS BASED ON THE NUMBER OF MONTHS IN SUCH SHORTENED LEASE TERM FOR
THE AVAILABLE SPACE


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 8, THE RIGHT OF FIRST OFFER HEREIN GRANTED SHALL BE VOID IF LESS
THAN THIRTY-SIX (36) MONTHS REMAIN IN THE EXTENSION TERM.


 


(H)                                 THE RIGHTS CONTAINED IN THIS SECTION MAY
ONLY BE EXERCISED BY THE ORIGINAL TENANT OR ANY AFFILIATE THEREOF (AND NOT ANY
OTHER ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST
IN THE LEASE) IF TENANT OR ANY AFFILIATE OCCUPIES AT LEAST FIFTY PERCENT (50%)
OF THE PREMISES AS OF THE DATE OF ANY OFFER OF AVAILABLE SPACE.  TENANT SHALL
NOT HAVE THE RIGHT TO LEASE THE AVAILABLE SPACE AS PROVIDED IN THIS SECTION IF,
AS OF THE DATE OF TENANT’S RECEIPT OF SUCH OFFER, OR, AT LANDLORD’S OPTION, AS
OF THE SCHEDULED DATE OF DELIVERY OF SUCH AVAILABLE SPACE TO TENANT, TENANT IS
IN DEFAULT UNDER THE LEASE.


 


(I)                                     NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE REMAINING SPACE IS EXCLUSIVE OF ANY SPACE DESIGNATED AS RETAIL
SPACE IN THE BUILDING,  FURTHERMORE, LANDLORD MAY EXCLUDE FROM SUCH REMAINING
SPACE PREMISES AS CUSTOMARY FOR USE AS A MANAGEMENT OFFICE.


 


9.                                       CONTRACTION OPTION.


 


(A)                                  UPON WRITTEN NOTICE TO LANDLORD PROVIDED BY
TENANT ON OR BEFORE JUNE 30, 2009 (THE “CONTRACTION OPTION DATE”), TENANT SHALL
HAVE THE OPTION (THE “CONTRACTION OPTION”) TO REDUCE THE SIZE OF THE PREMISES BY
RETURNING TO LANDLORD UP TO ONE FULL FLOOR OF THE NORTH TOWER OR THE SOUTH TOWER
OF THE PREMISES (THE “CONTRACTION SPACE”), CONSTITUTING A MAXIMUM OF 28,098
RENTABLE SQUARE FEET.  IF TENANT EXERCISES THIS OPTION, THE CONTRACTION SPACE
SHALL BE RETURNED TO LANDLORD EFFECTIVE AS OF DECEMBER 31, 2009 (THE
“CONTRACTION EFFECTIVE DATE”) IN THE

 

7

--------------------------------------------------------------------------------


 

condition required by Section 2.3 of the Lease.  Upon Tenant’s exercise of this
option, this Lease shall terminate with respect to the Contraction Space as of
the Contraction Effective Date.


 


(B)                                 LANDLORD AND TENANT SHALL ENTER INTO A
WRITTEN AMENDMENT TO THIS LEASE PRIOR TO THE CONTRACTION EFFECTIVE DATE, WHICH
AMENDMENT SHALL INCLUDE THE FOLLOWING:


 


(I)                                     THE ADJUSTED NUMBER OF SQUARE FEET OF
RENTABLE AREA COMPRISING THE PREMISES, CONSISTING OF THE NUMBER OF SQUARE FEET
OF RENTABLE AREA CONTAINED IN THE PREMISES IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE, REDUCED BY THE NUMBER OF SQUARE FEET OF RENTABLE AREA COMPRISING THE
CONTRACTION SPACE (THE “REDUCED PREMISES”).


 


(II)                                  THE ADJUSTED ANNUAL BASE RENTAL FOR THE
REMAINDER OF THE EXTENSION TERM, EQUAL TO THE NUMBER OF SQUARE FEET OF RENTABLE
AREA COMPRISING THE REDUCED PREMISES TIMES THE THEN APPLICABLE BASE RENTAL PER
SQUARE FOOT OF RENTABLE AREA, WITH A SIMILAR ADJUSTMENT FOR MONTHLY INSTALLMENTS
OF BASE RENT.


 


(III)                               THE ADJUSTED PERCENTAGE OF TENANT’S
PERCENTAGE SHARE, CONSISTING OF TENANT’S PERCENTAGE SHARE, AS SET FORTH IN
SECTION 4 HEREOF, REDUCED BY A PERCENTAGE EQUAL TO THE NUMBER OF SQUARE FEET OF
RENTABLE AREA COMPRISING THE CONTRACTION SPACE DIVIDED BY THE TOTAL NUMBER OF
SQUARE FEET OF RENTABLE AREA IN THE BUILDING.  TENANT’S PERCENTAGE SHARE OF
ACTUAL BUILDING UTILITY EXPENSES SHALL BE SIMILARLY REDUCED.


 


(IV)                              THE ADJUSTED NUMBER OF PARKING SPACES AND
PARKING PERMITS, CONSISTING OF THE NUMBER OF PARKING SPACES DESIGNATED FOR USE
BY TENANT, AS SET FORTH IN SECTION 5 OF THE SECOND AMENDMENT OF OFFICE LEASE,
REDUCED BY A NUMBER EQUAL TO 2 PARKING SPACES FOR EACH 1,000 SQUARE FEET OF
RENTABLE AREA COMPRISING THE CONTRACTION SPACE.


 


(V)                                 IF THE CONTRACTION SPACE IS A PARTIAL FLOOR,
THE OBLIGATION OF TENANT, AT ITS SOLE COST AND EXPENSE, TO BUILD A DEMISING WALL
BETWEEN THE REMAINING PREMISES AND THE CONTRACTION SPACE, AND TO PERFORM ALL
ELECTRICAL AND MECHANICAL WORK IN CONNECTION THEREWITH.


 


(C)                                  ON OR BEFORE THE CONTRACTION EFFECTIVE
DATE, TENANT SHALL PAY TO LANDLORD A CONTRACTION FEE (THE “CONTRACTION FEE”)
EQUAL TO THE TOTAL UNAMORTIZED COSTS OF TENANT IMPROVEMENTS AND REAL ESTATE
COMMISSIONS PAID TO TENANT’S BROKER IN CONNECTION WITH THIS FOURTH AMENDMENT
WHICH AMOUNT EQUALS $17.81 TIMES THE NUMBER OF SQUARE FEET OF RENTABLE AREA
COMPRISING THE CONTRACTION SPACE.


 


(D)                                 SIMULTANEOUSLY WITH (I) THE EXECUTION AND
DELIVERY OF THE AMENDMENT DESCRIBED ABOVE BY TENANT AND LANDLORD, AND (II)
VACANCY OF THE CONTRACTION SPACE, TENANT AND LANDLORD SHALL ENTER INTO A
CANCELLATION AND RELEASE AGREEMENT, IN THE FORM MUTUALLY AGREED UPON, COVERING
SUCH CONTRACTION SPACE.


 


10.                                 MODIFICATION, AMENDMENT AND/OR DELETION OF
CERTAIN LEASE PROVISIONS.  AS OF THE EFFECTIVE DATE, THE FOLLOWING PROVISIONS OF
THE LEASE ARE HEREBY MODIFIED, AMENDED AND/OR DELETED BY LANDLORD AND TENANT, AS
FOLLOWS:


 


(A)                                  SECTION 2.5(M).  SECTION 2.5(M) OF THE
LEASE SHALL BE DELETED IN ITS ENTIRETY AND THE FOLLOWING SHALL BE INSERTED IN
LIEU THEREOF:

 

8

--------------------------------------------------------------------------------


 

“Notwithstanding anything contained in the Lease to the contrary, provided
Tenant is not in default hereunder beyond any applicable notice or cure period,
Tenant shall have the right, to assign this Lease or to sublet all or any
portion of the Premises to an Affiliate (as hereinafter defined) without
Landlord’s consent; provided, however, no such assignment or subletting shall
relieve Tenant of its obligations to Landlord hereunder nor release Tenant from
its liability under the Lease.  The term “Affiliate” shall mean (i) any parent
company or any subsidiary which controls or is controlled by Tenant or is under
common control with any subsidiary which controls or is controlled by Tenant or
is under common control with Tenant, or any company into which or with which
Tenant is merged or consolidated, provided that by operation of law or by
effective provisions contained in the instruments of merger or consolidation the
liabilities of the companies participating in such merger or consolidation are
assumed by the company surviving such merger or created by such consolidation,
or (ii) any entity acquiring all or substantially all of the stock or assets of
Tenant.  The term “control” shall mean ownership of not less than fifty-one
percent of the voting rights attributable to the shares of the controlled
company.  Tenant shall promptly notify Landlord of any such sublease or
assignment transaction.  Contemporaneously with any such notice to Landlord,
Tenant shall deliver a counterpart executed copy of such assignment agreement or
sublease, as the case may be.  Any such assignment or sublease agreement shall
provide, inter alia, that it is subject to all of the terms and provisions of
this Lease.”

 


(B)                                 SECTION 3.3.


 


(I)  SECTION 3.3(D) SHALL BE AMENDED BY ADDING THE FOLLOWING:


 


“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SHOULD FEES INCURRED FOR ANY
CONTRACT SERVICE PERFORMED BY LANDLORD OR ANY AGENT OF LANDLORD INCREASE BY MORE
THAN 5% IN ANY CALENDAR YEAR DURING THE LEASE TERM, AND PROVIDED THAT FEES FOR
SUCH CONTRACT SERVICE EQUAL OR EXCEED AN ANNUAL VALUE OF $100,000.00, LANDLORD
SHALL, AT TENANT’S OPTION, COMPETITIVELY BID SUCH CONTRACT SERVICE.  IN NO EVENT
SHALL ANY MANAGEMENT FEES CHARGED TO TENANT EXCEED TWO PERCENT (2%) OF ANNUAL
GROSS RECEIPTS FOR THE BUILDING DURING LANDLORD’S OWNERSHIP OF THE BUILDING, OR
TWO AND ONE-HALF (2 ½%) OF ANNUAL GROSS RECEIPTS AT ANY TIME AFTER THE
CALIFORNIA STATE TEACHERS RETIREMENT SYSTEM (“CALSTRS”) OR ANY AFFILIATE (AS
SUCH TERM IS DEFINED FOR TENANT IN SECTION 10 OF THIS FOURTH AMENDMENT) CEASES
TO OWN THE BUILDING.”


 


9

--------------------------------------------------------------------------------



 


THE LAST TWO SENTENCES OF SECTION 3.3(E) OF THE LEASE SHALL BE DELETED AND THE
FOLLOWING SHALL BE INSERTED IN LIEU THEREOF:


 

“If Tenant’s audit reveals that Tenant has overpaid Landlord for its share of
Operating Expenses, such overpayment shall be refunded by Landlord to Tenant
within thirty (30) days after Landlord’s receipt of such audit results unless
within such thirty (30) day period Landlord notifies Tenant that it disputes the
audit results and provides Tenant with documentation setting forth in reasonable
detail the reasons for disputing said audit results.  The parties shall
negotiate in good faith to resolve any such dispute and, if such dispute is not
resolved, within forty-five (45) days after Landlord’s receipt of Tenant’s audit
results, then such matter will be resolved through arbitration in accordance
with the provisions of Exhibit “F” of the Lease.  If such final audit results
(as agreed to by the parties or determined through arbitration) reveal that the
amount of Operating Expenses billed to Tenant is more than five percent (5%) in
excess of Tenant’s share of actual Operating Expenses, then Landlord shall pay
the reasonable costs and expenses incurred by Tenant in connection with such
audit.  Furthermore, if such final audit results disclose a discrepancy of
greater than five percent (5%) in any category of Operating Expenses for the
year under audit, then Tenant shall have the right to review Landlord’s records
of Operating Expenses for such category for the four (4) calendar years
immediately prior to the calendar year under audit.”

 


(C)                                  SECTION 4.6.


 


(I)                                     SECTION 4.6(A) SHALL BE AMENDED BY
DELETING THE PHRASE “WITHIN NINETY (90) DAYS OF SUCH DAMAGE” AND SUBSTITUTING IN
LIEU THEREOF THE PHRASE “WITHIN ONE HUNDRED EIGHTY (180) DAYS OF SUCH DAMAGE.”


 


(II)                                  SECTION 4.6(B) SHALL BE AMENDED BY
DELETING THE PHRASE “WITHIN ONE HUNDRED FIFTY (150) DAYS AFTER THE DATE OF SUCH
DAMAGE” AND SUBSTITUTING IN LIEU THEREOF THE PHRASE “WITHIN TWO HUNDRED TEN
(210) DAYS AFTER THE DATE OF SUCH DAMAGE”.


 


(III)                               SECTION 4.6(B) IS FURTHER AMENDED BY
DELETING THE PHRASE “THE ONE HUNDRED FIFTY (150) DAY PERIOD FOR RESTORATION” AND
SUBSTITUTING IN LIEU THEREOF THE PHRASE “THE TWO HUNDRED TEN (210) DAY PERIOD
FOR RESTORATION”.


 


(D)                                 SECTION 7.1(C).  SECTION 7.1(C) SHALL BE
DELETED AND THE FOLLOWING SHALL BE INSERTED IN LIEU THEREOF:


 

“(c)                            Landlord shall maintain in effect during the
Term:  (a) fire and extended coverage insurance; (b) liability insurance
covering bodily injury and property damage; and (c) such other insurance as

 

10

--------------------------------------------------------------------------------


 

Landlord reasonably determines from time to time.  The insurance coverages in
this Section shall be in commercially reasonable amounts determined by Landlord
from time to time consistent with the insurance requirements of other prudent
landlords of commercial office properties in the midtown Atlanta area.  Landlord
at its option may obtain any of the required insurance directly or through
umbrella policies covering the Building and other assets owned by Landlord, so
long as such umbrella policy(ies) expressly affords the coverage required of
Landlord under this Lease.  Notwithstanding the foregoing, Landlord shall be
entitled to self-insure pursuant to a bona fide self insurance program as to all
or any portion of the risk of loss that would otherwise be insured by the
aforesaid insurance coverage.  For purposes of Section 7.2 of this Lease,
Landlord’s waiver of subrogation and release of Tenant for liabilities covered
by insurance shall extend to liabilities otherwise required under this Lease to
be insured against, regardless of whether Landlord elects to self insure.”

 


(E)                                  ARTICLE VII OF THE LEASE SHALL BE AMENDED
BY ADDING THE FOLLOWING AS SECTION 7.6:


 

“7.6                           Landlord Indemnity.  Landlord agrees to
indemnify, defend, and hold Tenant harmless from all claims and all costs,
including reasonable attorneys’ fees, expenses and liabilities, to the extent:
(a) occurring in the common areas of the Building, (b) arising or resulting from
any negligence or willful misconduct of Landlord, or Landlord’s agents,
employees or contractors, or (c) arising from any breach of this Lease by
Landlord, except to the extent caused by the negligence or willful misconduct of
Tenant or any agents, employees, contractors or invitees of Tenant.  The
indemnification obligations of Landlord under this Lease shall survive the
expiration or earlier termination of this Lease.”

 


(F)                                    SECTION 5(E) OF THE SECOND AMENDMENT
SHALL BE DELETED AND THE FOLLOWING SHALL BE INSERTED IN LIEU THEREOF:


 


“(E)                            THE MONTHLY PARKING RATE FOR THE INITIAL THREE
HUNDRED SEVENTY-SIX (376) SPACES PROVIDED TO TENANT IN THE ON-SITE PARKING
FACILITY WILL BE SIXTY AND NO/100 DOLLARS ($60.00) PER SPACE PER MONTH UNTIL THE
EXPIRATION DATE.  COMMENCING ON THE OCTOBER 1, 2007, TENANT SHALL PAY
SEVENTY-FIVE AND NO/100 DOLLARS ($75.00) PER SPACE PER MONTH, SUBJECT TO ANNUAL
ADJUSTMENTS BASED ON THE THEN PREVAILING MARKET RATE FOR SUCH PARKING SPACES,
PROVIDED THAT THE ANNUAL INCREASE SHALL NOT EXCEED ONE HUNDRED THREE PERCENT
(103%) OF THE PREVIOUS YEAR ON A CUMULATIVE BASIS.  THE MONTHLY PARKING RATE FOR
THE REMAINING ONE HUNDRED TWENTY-SIX (126)


 

11

--------------------------------------------------------------------------------


 


PARKING SPACES IN THE ON-SITE PARKING FACILITY AND FOR THE ADDITIONAL ONE
HUNDRED (100) PARKING SPACES (WHEREVER LOCATED) SHALL BE THE PREVAILING MARKET
RATE FOR SUCH ON-SITE OR OFF-SITE PARKING SPACES.  AS USED HEREIN, THE
PREVAILING MARKET RATE FOR SUCH ON-SITE OR OFF-SITE PARKING SPACES SHALL BE THE
AVERAGE MONTHLY RATE THEN BEING CHARGED TO TENANTS FOR PARKING SPACES IN PARKING
DECKS SERVING SIMILAR BUILDINGS LOCATED IN THE MIDTOWN SUBMARKET OF ATLANTA,
GEORGIA.  IN THE EVENT LANDLORD OR THE OPERATOR OF SUCH PARKING FACILITY WISHES
TO INCREASE THE PARKING RATE FOR SUCH PARKING FACILITY AT ANY TIME, LANDLORD
SHALL PROVIDE WRITTEN NOTICE TO TENANT OF ITS REASONABLE, GOOD FAITH
DETERMINATION OF THE PREVAILING MARKET RATE FOR PARKING SPACES.  IF TENANT
DISAGREES WITH SUCH DETERMINATION OF THE PREVAILING MARKET RATE FOR PARKING
SPACES, TENANT SHALL, WITHIN TWENTY (20) DAYS AFTER RECEIPT OF SUCH NOTICE FROM
LANDLORD, PROVIDE WRITTEN NOTICE TO LANDLORD OF TENANT’S REASONABLE, GOOD FAITH
DETERMINATION OF THE PREVAILING MARKET RATE FOR PARKING SPACES.  IF THE PARTIES
CANNOT AGREE UPON THE PREVAILING MARKET RATE FOR PARKING SPACES WITHIN FIVE (5)
DAYS AFTER TENANT’S WRITTEN NOTICE TO LANDLORD, THEN SUCH MATTER SHALL BE
RESOLVED THROUGH ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF EXHIBIT “F” OF
THE LEASE.  TENANT SHALL PAY SUCH MONTHLY CHARGES TO LANDLORD OR, IF DIRECTED BY
LANDLORD, TO THE OPERATOR OF THE APPLICABLE PARKING FACILITY ON OR BEFORE THE
FIRST DAY OF EACH CALENDAR MONTH THROUGHOUT THE EXTENSION TERM, AND TENANT SHALL
ABIDE AND COMPLY WITH ANY AND ALL REASONABLE REGULATIONS PROMULGATED BY LANDLORD
OR THE OWNER OF THE APPLICABLE PARKING FACILITY WITH RESPECT TO SUCH PARKING
SPACES.”


 


(G)                                 EXTENSION OPTIONS.  SPECIAL STIPULATION 6 OF
EXHIBIT E TO THE LEASE SHALL BE MODIFIED BY DELETING THE FIRST SENTENCE OF
SUBSECTION (B) AND INSERTING THE FOLLOWING IN LIEU THEREOF:


 

“Tenant must exercise the First Extension Option by written notice to Landlord
given at least twelve (12) months but not more than fifteen (15) months before
the New Expiration Date”

 


FURTHER, IN ORDER TO AVOID ANY AMBIGUITY, LANDLORD AND TENANT HEREBY ACKNOWLEDGE
AND AGREE THAT (I) THE EXTENSION OPTIONS REMAIN IN FULL FORCE AND EFFECT, AND
(II) EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE TERMS OF THIS FOURTH AMENDMENT
SHALL NOT REPLACE, AMEND, LIMIT, REDUCE OR OTHERWISE AFFECT THE RIGHTS GRANTED
PURSUANT TO SPECIAL STIPULATION 6 OF EXHIBIT E TO THE LEASE.


 


11.                                 ESTOPPEL.  TENANT HEREBY CERTIFIES AND
ACKNOWLEDGES, THAT AS OF THE DATE HEREOF (A) LANDLORD IS NOT IN DEFAULT IN ANY
RESPECT UNDER THE LEASE, (B) TENANT DOES NOT HAVE ANY DEFENSES TO ITS
OBLIGATIONS UNDER THE LEASE, AND (C) THERE ARE NO OFFSETS AGAINST RENT PAYABLE
UNDER THE LEASE EXCEPT FOR ANY RECONCILIATIONS OF OPERATING EXPENSES PAID BY
TENANT FOR CALENDAR YEAR 2004 OR EARLIER.  TENANT ACKNOWLEDGES AND AGREES THAT:
(I) THE REPRESENTATIONS HEREIN SET FORTH CONSTITUTE A MATERIAL CONSIDERATION TO
LANDLORD IN ENTERING INTO THIS FOURTH AMENDMENT; (II) SUCH


 


12

--------------------------------------------------------------------------------



 


REPRESENTATIONS ARE BEING MADE BY TENANT FOR PURPOSES OF INDUCING LANDLORD TO
ENTER INTO THIS FOURTH AMENDMENT; AND (III) LANDLORD IS RELYING ON SUCH
REPRESENTATIONS IN ENTERING INTO THIS FOURTH AMENDMENT.


 


12.                                 BROKERS.  EXCEPT WITH RESPECT TO CB RICHARD
ELLIS, INC. AND THE STAUBACH COMPANY, THE BROKERS INVOLVED IN THIS FOURTH
AMENDMENT (“BROKERS”), TENANT HEREBY REPRESENTS AND WARRANTS TO LANDLORD THAT
TENANT HAS NOT ENTERED INTO ANY AGREEMENT OR TAKEN ANY OTHER ACTION WHICH MIGHT
RESULT IN ANY OBLIGATION ON THE PART OF LANDLORD TO PAY ANY BROKERAGE
COMMISSION, FINDER’S FEE OR OTHER COMPENSATION WITH RESPECT TO THIS FOURTH
AMENDMENT, AND TENANT AGREES TO INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND
AGAINST ANY LOSSES, DAMAGES, COSTS OR EXPENSES (INCLUDING WITHOUT LIMITATION,
ATTORNEYS’ FEES) INCURRED BY LANDLORD BY REASON OF ANY BREACH OR INACCURACY OF
SUCH REPRESENTATION OR WARRANTY.  LANDLORD SHALL PAY ANY COMPENSATION DUE TO THE
BROKERS PURSUANT TO A SEPARATE COMMISSION AGREEMENT.


 


13.                                 LANDLORD’S LIMITATION OF LIABILITY.  IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT NOTWITHSTANDING ANYTHING IN THE LEASE (AS
HEREBY AMENDED) TO THE CONTRARY, AND NOTWITHSTANDING ANY APPLICABLE LAW TO THE
CONTRARY, THE LIABILITY OF LANDLORD HEREUNDER (INCLUDING ANY SUCCESSOR LANDLORD)
AND ANY RECOURSE BY TENANT AGAINST LANDLORD SHALL BE LIMITED SOLELY AND
EXCLUSIVELY TO THE INTEREST OF LANDLORD IN AND TO THE BUILDING, AND NEITHER
LANDLORD, NOR ANY OF ITS CONSTITUENT PARTNERS, SHALL HAVE ANY PERSONAL LIABILITY
THEREFOR, AND TENANT HEREBY EXPRESSLY WAIVES AND RELEASES SUCH PERSONAL
LIABILITY ON BEHALF OF ITSELF AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER
TENANT.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR TENANT BE LIABLE FOR INJURY TO
THE BUSINESS OF THE OTHER OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM. 
NOTHING HEREIN SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS TO RECOVER FROM ANY
PARTY OTHER THAN LANDLORD SUCH DAMAGES AS MAY BE AVAILABLE UNDER APPLICABLE LAW.


 


14.                                 LANDLORD EXCULPATION; CB RICHARD ELLIS
INVESTORS, LLC AS SIGNATORY. THIS FOURTH AMENDMENT IS BEING EXECUTED BY CB
RICHARD ELLIS INVESTORS, LLC (“CB RICHARD ELLIS”) ON BEHALF OF LANDLORD.  NO
PRESENT OR FUTURE OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE, PARTNER, MEMBER,
MANAGER, RETIRANT, BENEFICIARY, INTERNAL INVESTMENT CONTRACTOR, INVESTMENT
MANAGER OR AGENT OF LANDLORD SHALL HAVE ANY PERSONAL LIABILITY, DIRECTLY OR
INDIRECTLY, AND RECOURSE SHALL NOT BE HAD AGAINST ANY SUCH OFFICER, DIRECTOR,
EMPLOYEE, TRUSTEE, PARTNER, MEMBER, MANAGER, RETIRANT, BENEFICIARY, INTERNAL
INVESTMENT CONTRACTOR, INVESTMENT MANAGER OR AGENT UNDER OR IN CONNECTION WITH
THE AMENDMENT, AS HEREBY AMENDED, OR ANY OTHER DOCUMENT OR INSTRUMENT HERETOFORE
OR HEREAFTER EXECUTED IN CONNECTION WITH THE LEASE, AS HEREBY AMENDED.  TENANT
HEREBY WAIVES AND RELEASES ANY AND ALL SUCH PERSONAL LIABILITY AND RECOURSE. 
THE LIMITATIONS OF LIABILITY PROVIDED IN THIS SECTION 13 ARE IN ADDITION TO, AND
NOT IN LIMITATION OF, ANY LIMITATION ON LIABILITY APPLICABLE TO LANDLORD
PROVIDED BY LAW OR IN ANY OTHER CONTRACT, AGREEMENT OR INSTRUMENT.  TENANT
FURTHER ACKNOWLEDGES THAT CB RICHARD ELLIS HAS ENTERED INTO THIS FOURTH
AMENDMENT AS INVESTMENT MANAGER TO LANDLORD AND TENANT AGREES THAT ALL PERSONS
DEALING WITH CB RICHARD ELLIS MUST LOOK SOLELY TO LANDLORD (FOR WHICH CB RICHARD
ELLIS IS ACTING AS INVESTMENT MANAGER) FOR THE ENFORCEMENT OF ANY CLAIMS ARISING
UNDER THE LEASE, AS HEREBY AMENDED (SUBJECT TO THE LIMITATIONS UPON LANDLORD’S
LIABILITY SET FORTH ABOVE), AS NEITHER CB RICHARD ELLIS NOR ANY OF ITS
AFFILIATED ENTITIES (INCLUDING, BUT NOT LIMITED TO CB RICHARD ELLIS, INC. AND CB
RICHARD ELLIS REAL ESTATE SERVICES, INC.) NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, AGENTS, MANAGERS, TRUSTEES, EMPLOYEES, MEMBERS, INVESTMENT MANAGERS,
PARTNERS OR SHAREHOLDERS ASSUME ANY PERSONAL,


 


13

--------------------------------------------------------------------------------



 


CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY, OR OTHER LIABILITY FOR ANY OF
THE OBLIGATIONS ENTERED INTO BY CB RICHARD ELLIS AS INVESTMENT MANAGER FOR
LANDLORD.


 


15.                                 ACKNOWLEDGMENT, REPRESENTATION AND WARRANTY
REGARDING PROHIBITED TRANSACTIONS.  TENANT HEREBY ACKNOWLEDGES THAT LANDLORD IS
A UNIT OF THE CALIFORNIA STATE AND CONSUMER SERVICES AGENCY ESTABLISHED PURSUANT
TO TITLE I, DIVISION 1, PART 13 OF THE CALIFORNIA EDUCATION CODE, SECTIONS 22000
ET SEQ., AS AMENDED (THE “ED CODE”). AS A RESULT, LANDLORD IS PROHIBITED FROM
ENGAGING IN CERTAIN TRANSACTIONS WITH A “SCHOOL DISTRICT OR OTHER EMPLOYING
AGENCY” OR A “MEMBER, RETIRANT OR BENEFICIARY” (AS THOSE TERMS ARE DEFINED IN
THE ED CODE). IN ADDITION, LANDLORD MAY BE SUBJECT TO CERTAIN RESTRICTIONS AND
REQUIREMENTS UNDER THE INTERNAL REVENUE CODE, 26 U.S.C. SECTION 1 ET SEQ. (THE
“CODE”). ACCORDINGLY, TENANT REPRESENTS AND WARRANTS TO LANDLORD THAT (A) TENANT
IS NEITHER A SCHOOL DISTRICT OR OTHER EMPLOYING AGENCY NOR A MEMBER, RETIRANT OR
BENEFICIARY; (B) HAS NOT MADE ANY CONTRIBUTION OR CONTRIBUTIONS TO LANDLORD; (C)
NEITHER A SCHOOL DISTRICT OR OTHER EMPLOYING AGENCY, NOR A MEMBER, RETIRANT OR
BENEFICIARY, NOR ANY PERSON WHO HAS MADE ANY CONTRIBUTION TO LANDLORD, NOR ANY
COMBINATION THEREOF, IS RELATED TO TENANT BY ANY RELATIONSHIP DESCRIBED IN
SECTION 267(B) OF THE CODE; (D) NEITHER CB RICHARD ELLIS, ITS AFFILIATES,
RELATED ENTITIES, AGENTS, OFFICERS, DIRECTORS OR EMPLOYEES, NOR ANY STATE
TEACHERS’ TRUSTEE, AGENT, RELATED ENTITY, AFFILIATE, EMPLOYEE OR INTERNAL
INVESTMENT CONTRACTOR (BOTH GROUPS COLLECTIVELY, “LANDLORD AFFILIATES”) HAS
RECEIVED OR WILL RECEIVE, DIRECTLY OR INDIRECTLY, ANY PAYMENT, CONSIDERATION OR
OTHER BENEFIT FROM, NOR DOES ANY LANDLORD AFFILIATE HAVE ANY AGREEMENT OR
ARRANGEMENT WITH TENANT OR ANY PERSON OR ENTITY AFFILIATED WITH TENANT RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THE LEASE, AS AMENDED HEREBY; AND (E) NO
LANDLORD AFFILIATE HAS ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN TENANT OR
ANY PERSON OR ENTITY AFFILIATED WITH TENANT. LANDLORD ACKNOWLEDGES THAT (I) IF
THE MEMBERS OF TENANT ARE PUBLICLY HELD COMPANIES, LANDLORD MAY OWN SHARES IN
SUCH COMPANIES, AND (II) SUCH PUBLICLY HELD COMPANIES MAY EMPLOY FORMER TEACHERS
WHO MAY HAVE MADE CONTRIBUTIONS TO LANDLORD.


 


16.                                 COUNTERPARTS.  THIS FOURTH AMENDMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


17.                                 NO FURTHER AMENDMENTS; RATIFICATION. 
PARAGRAPHS 1, 2, 7 AND 8 OF THE SPECIAL STIPULATIONS ATTACHED TO THE LEASE AS
EXHIBIT “E” ARE HEREBY DELETED AND OF NO FORCE AND EFFECT.  AS EXPRESSLY AMENDED
HEREIN, ALL TERMS AND CONDITIONS OF THE LEASE REMAIN IN FULL FORCE AND EFFECT
AND ARE HEREBY RATIFIED AND CONFIRMED BY LANDLORD AND TENANT.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS AND CONDITIONS OF THIS FOURTH AMENDMENT AND ANY
OF THE TERMS AND CONDITIONS OF THE LEASE, THE TERMS AND CONDITIONS OF THIS
FOURTH AMENDMENT SHALL CONTROL.


 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment on the date
and year first above set forth with intent to be bound hereby.

 

 

 

LANDLORD:

 

 

 

CALIFORNIA STATE TEACHERS
RETIREMENT SYSTEM, a public entity

 

14

--------------------------------------------------------------------------------


 

 

created pursuant to the laws of the State of
California

 

 

 

By:

CB Richard Ellis Investors LLC,
its Investment Manager

 

 

 

 

 

By:

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 By:

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

EARTHLINK, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Attest:

 

 

 

Title:

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO LEASE AGREEMENT]

 

15

--------------------------------------------------------------------------------